Staley, Jr., J.
Appeal by claimants from a judgment of the Court of Claims based on an award of $56,500 for the partial appropriation for highway purposes of resort property located in the Village of Fleistihmanns, Delaware County, New York. The claimants were the owners of approximately 180 acres of land with several buildings thereon and, since 1947, had been operating the same as a Summer resort. On March 15, 1962, the State appropriated approximately 3.76 acres of the claimants' land, on which there *599were situated a tennis court, a swimming pool, a soda or snack bar, a recreation building, patios, walks, the pool’s water supply system and springboard, and a portion of the private road leading into .the premises. This appeal is based solely upon the .contention that the award is inadequate, and the only relief sought by the appellants is that the award be increased to conform to the valid evidence. On reviewing the evidence, however, we are brought to the inescapable conclusion that there is no basis in the evidence which would warrant our increasing the award of the court below. An increase in an award must be based on adequate evidence establishing the award as being- clearly inadequate. (Katz v. State of New York, 10 A D 2d 164.) Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Brink, JJ., concur with ¡Staley, Jr., J.